Exhibit 10.10 AMENDED AND RESTATED PLEDGE AGREEMENT This AMENDED AND RESTATED PLEDGE AGREEMENT dated as of December 29, 2014 (as amended and modified, this “ Pledge Agreement ”) by those parties identified as “Pledgors” on the signature pages hereto and such other parties as may become Pledgors hereunder after the date hereof (the “ Pledgors ”) in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “ Administrative Agent ”) for the Lenders (as hereinafter defined) under the Credit Agreement described below amends and restates that certain Existing Pledge Agreement (as defined below). RECITALS A.The Lenders have made loans and extensions of credit to Speedway Motorsports, Inc., a Delaware corporation (“ Speedway Motorsports ”), and Speedway Funding, LLC, a Delaware limited liability company (“ Speedway Funding ” hereinafter Speedway Motorsports and Speedway Funding may be referred to collectively as the “ Borrowers ”), upon the terms and conditions provided in that Amended and Restated Credit Agreement dated as February 1, 2013 (as amended, modified, renewed, restated, replaced or supplemented prior to the date hereof, the “ Existing Credit Agreement ”) among the Borrowers, the Guarantors, the several banks and financial institutions identified therein and Bank of America, N.A., as Administrative Agent. B.In connection with the Existing Credit Agreement, the Borrowers, the Guarantors and the Administrative Agent entered into that certain Pledge Agreement dated as of February 1, 2013 (as amended, modified, extended, renewed, restated, replaced or supplemented prior to the date hereof, the “ Existing Pledge Agreement ”). C.The Borrowers, the Guarantors, the Lenders and the Administrative Agent have entered into that certain Amended and Restated Credit Agreement dated as of the date hereof (as amended, modified, extended, renewed, restated, replaced or supplemented from time to time, the “ Credit Agreement ”), pursuant to which the Existing Credit Agreement has been amended and restated and the obligations under the Existing Credit Agreement have been continued. D.In connection with the Credit Agreement, the Lenders and the Pledgors have agreed to amend and restate (but not effect a novation of) the Existing Pledge Agreement in accordance with the terms of this Pledge Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and to induce the Administrative Agent and the Lenders to enter into the Credit Agreement and to induce the Lenders to make their respective loans and extensions of credit thereunder, the Pledgors hereby agree with the Administrative Agent, for the ratable benefit of the holders of the Secured Obligations, to amend and restate the Existing Pledge Agreement in its entirety as follows: 1.
